l3*C-/¥
                                         ELECTRONIC RECORD



CCA#        09-13-00216-CR                                  OFFENSE:            Evading Arrest

            Jefferson Andrew Lykins
STYLE:      v. The State of Texas                           PUNISHMENT:         life


                                                            COUNTY:             Montgomery


TRIAL COURT:             410th District Court                                                         MOTION
TRIAL COURT #:           13-03-02353 CR                         FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge K. Michael Mayes                 DATE:
DISPOSITION:       AFFIRMED AS MODIFIED                         JUDGE:




DATE:         09-24-14

JUSTICE:      HOLLISHORTON              PC     NO     S   YES

PUBLISH:      NO                        DNP:    YES


CLK RECORD:        07-03-13                               SUPP CLK RECORD:
RPT RECORD:        09-09-13                               SUPP RPT RECORD:

STATE BR:          12-16-13                               SUPP BR:

APP BR:            10-16-13; 02-19-14                     PROSE BR:




                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                CCA,                  1210 */V
          ?RO SE                    Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

          M£i^gA.                                                    JUDGE:

DATE:                                                                SIGNED:                           PC:

JUDGE:                                                               PUBLISH:                         DNP:




                    MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                    ON

JUDGE:                                                               JUDGE: